Case 19-20624-jrs     Doc 19    Filed 04/18/19 Entered 04/18/19 17:40:07          Desc Main
                                Document      Page 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

  IN RE:                                      ) CASE NO. 19-20624-JRS
                                              )
  DENNIS ROBERT BARFIELD,                     ) CHAPTER 7
                                              )
           Debtor.                            )
                                              )
                                              )
  WILMINGTON SAVINGS FUND                     ) CONTESTED MATTER
  SOCIETY, FSB, D/B/A CHRISTIANA              )
  TRUST, NOT IN ITS INDIVIDUAL                )
  CAPACITY BUT SOLEY AS TRUSTEE               )
  OF SRP 2014-2 FUNDING TRUST,                )
                                              )
           Movant,                            )
                                              )
  vs.                                         )
                                              )
  DENNIS ROBERT BARFIELD, and                 )
  BRADLEY J. PATTEN, Trustee,                 )
                                              )
           Respondents.                       )
                                              )

                           MOTION FOR RELIEF FROM STAY
           COMES NOW, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,

  not in its individual capacity but solely as Trustee of SRP 2014-2 Funding Trust, c/o SN

  Servicing Corporation, its servicing agent ("Movant"), and hereby shows this Court the

  following:

                                             1.

           Pursuant to 11 U.S.C. Section 362(d) and Fed. R. Bankr. P. 4001, Movant seeks

  an order modifying the automatic stay for purposes of allowing it to enforce its security

  interest in certain real property of the estate, commonly known as 12875 Appalachian

  Hwy., Morganton, GA 30560 (“Real Property”) in accordance with the terms of a certain

  security deed and with applicable non-bankruptcy law.
Case 19-20624-jrs    Doc 19     Filed 04/18/19 Entered 04/18/19 17:40:07             Desc Main
                                Document      Page 2 of 7



                                               2.

         Debtor filed the above-styled bankruptcy on March 30, 2019.

                                               3.

         Movant holds a claim secured by the Real Property. True and correct copies of

  the subject loan documents are collectively attached hereto as Exhibit “A” and

  incorporated herein by reference (“Loan Documents”).

                                               4.

         Debtor is delinquent on the subject loan as follows:

         01 Payment Due 02/01/2017 @ $377.09:                             $     377.09
         12 Payments Due 03/01/2017 - 02/01/2018 @ $387.21 each :             4,646.52
         12 Payments Due 03/01/2018 - 02/01/2019 @ $418.40 each :             5,020.80
         02 Payments Due 03/01/2018 - 02/01/2019 @ $463.46 each:                926.92
         Escrow:                                                              4,794.35

                                                    Reinstatement Total: $15,765.68

                                               5.

         Movant is not adequately protected.

                                               6.

         Debtor appears to have little equity, if any, in the Real Property. Per the Fannin

  County Tax Assessor, the value of the Real Property is approximately $197,231.00. A
  true and correct copy of the 2018 tax assessment is attached hereto as Exhibit "B" and

  incorporated herein by reference. As of April 15, 2019, the payoff on the subject loan
  was approximately $193,243.47, with an unpaid principal balance of $66,819.16.

                                               7.
         Movant has incurred $850.00 in attorney’s fees and $181.00 costs in bringing this

  Motion and is entitled to reimbursement for same pursuant to the Loan Documents.
         WHEREFORE, Movant prays that this Court, after notice and a hearing:

                a) Waive the stay set forth in FBR 4001(a)(3);
                b) Terminate and modify the automatic stay to permit Movant to
                enforce its security interest in the Real Property in accordance with
Case 19-20624-jrs    Doc 19    Filed 04/18/19 Entered 04/18/19 17:40:07            Desc Main
                               Document      Page 3 of 7


                the terms of the Loan Documents and applicable non-bankruptcy
                law, including, but not limited to, conducting a foreclosure sale and
                seeking possession of the Real Property pursuant to the laws of the
                State of Georgia;
                c) Award $850.00 attorney’s fees and $181.00 costs incurred by
                Movant in bringing the Motion; and
                d) Grant such other and further relief as this Court deems just,
                necessary, and proper.
                th
         This 18 day of April, 2019.

                                                             Prepared By:
                                                             Attorney for Movant

                                                                    /s/
                                                             Marc E. Ripps
                                                             Georgia Bar No. 606515

  P.O. Box 923533
  Norcross, Georgia 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
Case 19-20624-jrs     Doc 19     Filed 04/18/19 Entered 04/18/19 17:40:07            Desc Main
                                 Document      Page 4 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

  IN RE:                                       ) CASE NO. 19-20624-JRS
                                               )
  DENNIS ROBERT BARFIELD,                      ) CHAPTER 7
                                               )
           Debtor.                             )
                                               )
                                               )
  WILMINGTON SAVINGS FUND                      ) CONTESTED MATTER
  SOCIETY, FSB, D/B/A CHRISTIANA               )
  TRUST, NOT IN ITS INDIVIDUAL                 )
  CAPACITY BUT SOLEY AS TRUSTEE                )
  OF SRP 2014-2 FUNDING TRUST,                 )
                                               )
           Movant,                             )
                                               )
  vs.                                          )
                                               )
  DENNIS ROBERT BARFIELD, and                  )
  BRADLEY J. PATTEN, Trustee,                  )
                                               )
           Respondents.                        )
                                               )

                          NOTICE OF ASSIGNMENT OF HEARING

         PLEASE TAKE NOTICE that Movant has filed a motion for relief from the
  automatic stay (“Motion”) and related papers with the court seeking an order for relief
  sought in the Motion.

           YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully
  and discuss them with your attorney, if you have one in this bankruptcy case. (If you do
  not have an attorney, then you may wish to consult one.) If you do not want the court to
  lift the automatic stay, or if you want the court to consider your views on the Motion, then
  you or your attorney must attend a hearing on May 23, 2019, at 1:00 p.m. in
  Courtroom 103, United States Courthouse, 121 Spring Street, SE, Gainesville,
  Georgia 30501. THE AUTOMATIC STAY SHALL REMAIN IN EFFECT WITH
  RESPECT TO MOVANT UNTIL COURT ORDER OTHERWISE.

          If you or your attorney do not take these steps, then the court may decide that you
  do not oppose the relief sought in the Motion and may enter an order granting that relief.
  In the event a hearing cannot be held within thirty (30) days from the filing of the Motion
  as required by 11 U.S.C. Section 362, Movant, by and through counsel, waives this
Case 19-20624-jrs    Doc 19   Filed 04/18/19 Entered 04/18/19 17:40:07        Desc Main
                              Document      Page 5 of 7


  requirement and agrees to the next earliest possible date, as evidenced by signature
  below.
                th
         This 18 day of April, 2019.

  PREPARED BY AND CONSENTED TO:
  Attorney for Movant


                /s/
  Marc E. Ripps
  Georgia Bar No. 606515

  P.O. Box 923533
  Norcross, Georgia 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
Case 19-20624-jrs      Doc 19        Filed 04/18/19 Entered 04/18/19 17:40:07       Desc Main
                                     Document      Page 6 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

  IN RE:                                         ) CASE NO. 19-20624-JRS
                                                 )
  DENNIS ROBERT BARFIELD,                        ) CHAPTER 7
                                                 )
           Debtor.                               )
                                                 )
                                                 )
  WILMINGTON SAVINGS FUND                        ) CONTESTED MATTER
  SOCIETY, FSB, D/B/A CHRISTIANA                 )
  TRUST, NOT IN ITS INDIVIDUAL                   )
  CAPACITY BUT SOLEY AS TRUSTEE                  )
  OF SRP 2014-2 FUNDING TRUST,                   )
                                                 )
           Movant,                               )
                                                 )
  vs.                                            )
                                                 )
  DENNIS ROBERT BARFIELD, and                    )
  BRADLEY J. PATTEN, Trustee,                    )
                                                 )
           Respondents.                          )
                                                 )

                                   CERTIFICATE OF SERVICE

          This is to certify that I served the parties listed below with a copy of the Motion
  for Relief from Stay and Notice of Assignment of Hearing by, unless otherwise noted,
  depositing a true and correct copy of each with the United States Postal Service with
  sufficient postage affixed thereto to insure first class delivery:

           Office of the United States Trustee
           Via Electronic Notice

           Bradley J. Patten, Esq.
           Chapter 7 Trustee
           Via Electronic Notice

           E.L. Clark, Esq.
           Attorney for Debtor
           Via Electronic Notice
Case 19-20624-jrs    Doc 19   Filed 04/18/19 Entered 04/18/19 17:40:07   Desc Main
                              Document      Page 7 of 7


         Dennis Robert Barfield
         12875 Appaiachian Hwy.
         Morganton, GA 30560
                th
         This 18 day of April, 2019.
                                                             /s/
                                                Marc E. Ripps
                                                Georgia Bar No. 606515

  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
